EXAMINER'S AMENDMENT

The application has been amended as follows: 

Enter the Amendment filed 4-30-21.
As to claim 11, replace “Withdrawn” (line 1) with - - Original - -.
As to claim 12, replace “Withdrawn” (line 1) with - - Original - -.
As to claim 13, replace “Withdrawn” (line 1) with - - Original - -.
As to claim 14, replace “Withdrawn” (line 1) with - - Original - -.
As to claim 19, replace “Withdrawn” (line 1) with - - Original - -.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861